Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Baker on 2/26/2021.

The application has been amended as follows: 
Line 11 of claim 1 has been amended from “of the target spacecraft; and” to “of the target spacecraft;”.
Line 28 of claim 1 has been amended from “target spacecraft.” to “target spacecraft; and wherein one or more of the host spacecraft and the spacecraft servicing device is configured to modify the portion of the fuel system of the target spacecraft to place the at least one propellant in the propellant tank in fluid communication with the portion of the fuel system of the spacecraft and the propulsion device and out of fluid communication with any fuel storage of the target spacecraft.”.
Claim 6 has been cancelled.
Line 12 of claim 9 has been amended from “after deploying the body; and” to “after deploying the body;”
Line 19 of claim 9 has been amended from “spacecraft servicing device.” to “spacecraft servicing device; and wherein one or more of the host spacecraft and the spacecraft servicing device is configured to install at least a portion of a connection to the fuel system of the target spacecraft to place the at least 
Claim 21 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 9 are allowed because the prior arts of record fail to teach or suggest a spacecraft servicing system wherein one or more of the host spacecraft and the spacecraft servicing device is configured to modify the portion of the fuel system of the target spacecraft to place the at least one propellant in the propellant tank in fluid communication with the portion of the fuel system of the spacecraft and the propulsion device and out of fluid communication with any fuel storage of the target spacecraft.
The best prior art of record is Poncet (PGPub #2018/0186476) which does teach a spacecraft servicing device that is coupled to a target satellite to provide fuel to the target satellite and is capable of providing the fuel directly to the propulsion system of the target spacecraft, but Poncet does not teach that the servicing satellite modifies the fuel system of the target satellite, instead the fuel system of the target satellite is modified to provide a direct fluid connection between the servicing satellite and the propulsion system of the target satellite after the servicing satellite has refueled the target satellite, and the modification of the fuel system is entirely controlled by the target satellite itself.
Another prior art of record is Watts (PGPub #2017/0342943) which teaches target spacecraft with multiple fuel tanks that can modify the fuel system of the spacecraft to provide fuel from one of the tanks directly to the propulsion system of the spacecraft, however Watts does not teach a separate detachable servicing satellite that is attached to the target satellite to provide fuel directly to the propulsion system of the target satellite by modifying the fuel system, instead the additional fuel tanks are integral and internal to the aircraft and the each contain different types of fuel.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify either Poncet or Watts to teach a spacecraft servicing device that can modify the fuel system of a target satellite to put a propellant tank in direct fluid connection with the propulsion system of the target satellite and out of fluid connection with the fuel storage of the target spacecraft.
Claim 15 is allowed for the reasons discussed in the nonfinal rejection mailed on 11/27/2020.
Claims 2-4, 7, 8, 10-14, and 16-20 are allowed due to their respective dependence on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647